DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the communication dated 10/27/2021
Claims 1 – 28, 38 are cancelled.
Claims 29 – 39 were elected without traverse.
Claims 40 – 49 are newly presented.
Claims 29 – 37, 39 - 49 presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has cancelled claim 38 therefore the rejection of claim 38 is withdrawn.

Claim Rejections - 35 USC § 103
1. The Applicant argues that they have amended claim 29 to recite “… generating a patient-specific cloud model based upon a scan of a patient; forming a patient-specific registration tool based upon the patient-specific point cloud model…” and that none of Andersson_2012 nor Lightcap_2011 or Vanderwalt_2013 teaches these elements.

In response the Examiner has considered the argument and it is persuasive. Therefore the rejection of the claims under 35 USC 103 is withdrawn. Nevertheless a further search found that such a limitation is not non-obvious and a new grounds of rejection is presented below.

End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 29 – 37, 39, 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson_2012 (pub. No. 2015/0157416 A1 with PCT Filed Aug. 5, 2013 and Foreign Priority Aug. 8, 2012) in view of Lightcap_2011 (US 2011/0320153) in view of Vanderwalt_2013 (US 2014/0052149) in view of Frey_2013 (US 2013/0218163).

Claim 29. Andersson_2012 makes obvious “A method  (page 1 title: “method and system for computer assisted surgery”; page 3: “… an improved surgical navigation method and system… according to a first aspect, a method… the method comprises…”) of registering inertial measurement units (Figure 2 block 130: “register surgical object and patient structure” Figure 6 block 240) in an operating room (par 55: “… present invention applicable for tracking the position of a surgical object during surgery… the surgical theatre into a pre-operative plan of the surgical procedure…”), the method comprising (page 3: “… the method comprises…”): generating a patient-specific point cloud model based upon a scan of a patient (page 8: “… “… the system comprises… at least one position registration unit… may be based on volumetric scan data obtained from an medical imaging device (not shown), such as a CT (Computer Tomography) or MRI (Magnetic Resonance Imaging) scanner, to obtain patient specific data. From the volumetric scan data, the planning unit 1 can segment various structures, such as bone, to create a 3D model of a patient structure 7, upon which the surgery is to be performed. The 3D model of the patient structure 7 provides a virtual representation of the patient structure… creation of a 3D model from volumetric scan data is generally known…”; page 13: “… Generating scan data of a patient is generally known. The scan data may comprise DICOM data obtained, for example a medical imaging scanner, such as a CT scanner, MRI scanner, or an X-ray scanner… the scan data comprises a 3D volume of data… furthermore, the computer system 20 may comprise a CAD system, wherein the scan data can be rendered… once the scan data has been imported… the 3D model may e.g., be a 3D surface model or a point cloud created using a 3D graphics technology…”; page 16: “… according to embodiments of the invention… using the techniques for registration, a cloud of surface points on the patient structure may be collected… Hence, the patient structure may be registered to the virtual structure… import the point cloud, such as in any of the file formats iges, step, and stil. Furthermore, the surface data of the patient structure may also be provided as volumetric data, such as voxel data…”; page 17: “… a system for obtaining the shape or point cloud is e.g. disclosed in WO91/16598, which is incorporated herein by reference for all purposes…”); mounting a first inertial measurement unit to a patient anatomy (par 96: “… the surgical navigation system 70 may be an inertial navigation system (INS)…”;  Fig 10a; par 124: “… in some embodiments, such as illustrated in the embodiment of FIG. 10a, at least one patient structure navigation unit 112c, 112d is attached to the patient structure…”); and gathering data from the first and second inertial measurement unit (par 25: “… the system comprises a position registration unit adapted to obtain at least one position of the patient structure… a communication hub adapted to communicate position data from the position registration unit to the planning unit, and from the tracking unit to the planning unit…” par 34: “the position registration unit may be adapted to obtain the position of the patient structure using a 3D-6D navigation system… the tracking unit may comprise at least one gyro and at least one accelerometer to generate position and orientation data… the tracking unit may comprise a communication device adapted to wirelessly transferring the position and orientation data of the surgical object from the tracking unit to the position communication hub…”) 

While Andersson_2012 teaches forming a patient-specific tool based upon the patient specific anatomy (Figure 5 tool 50 with halves 51 and 52 which have patient-specific mating surfaces; page 14: “… in other embodiments, different positions of a surgical template 50 relative to other structures, such as relative to a bony anatomical structure, are planned. Fig. 5 illustrates an embodiment of the surgical template 50… Swedish patent application No. 1200150-9, which is incorporated herein by reference for all purposes. The surgical template 50 is a multi-part 51, 52 surgical template, that has been planned to facilitate assembly from a first assembly direction 53 and a second assembly direction 54… the position of the surgical template 50 may be planned to have a particular position and/or orientation relative…”); Andersson_2012 does not explicitly that the tool is a “registration” tool. 

Additionally; While Andersson_2012 teaches that the tool is planned to mate with a patients anatomy in a planned orientation, which might reasonably imply to one of ordinary skill in the art that this is accomplished based upon a patient-specific scan (e.g., CT or MRI) and while Andersson_2012 teaches CT and MRI point could scan data, Andersson_2012 does not explicitly teach that the tool is “based upon the patient specific point cloud model.”

Therefore; Andersson_2012 does not explicitly teach “forming a patient-specific registration tool based upon the patient-specific point cloud model” nor “positioning a patient-specific registration tool against a portion of the patient anatomy, where the positioning of the patient-specific registration tool correctly engages the patient anatomy in only a single position and orientation that is known, and where the patient-specific registration tool includes a second inertial measurement unit mounted thereto in a known position and orientation” nor and gather data from the first and second inertial measurement unit “while the patient-specific registration tool is stationary with respect to the patient to establish a known location of the second inertial measurement unit with respect to the patient anatomy.”

Lightcap_2011 makes obvious “forming aregistration tool ” and “positioning a  registration tool against a portion of the patient anatomy, where the positioning of the  registration tool correctly engages the patient anatomy  position and orientation that is known, and where the registration tool includes a second inertial measurement unit mounted thereto in a known position and orientation” and gather data “while the c registration tool is stationary with respect to the patient to establish a known location of the second inertial measurement unit with respect to the patient anatomy” (par 48: “… FIG. 3 illustrates an exemplary diagram of a reproducible reference pose 300 for two inertial tracked objects. In the reproducible reference pose, the inertial tracked object have a known geometric relationship relative to one another… the reproducible reference pose can be established between the tracked objects such that the tracked object can be repeatedly and accurately place into the… pose. For example prior to tracking the relative position of the tracked objects… to establish a initial (or starting) reference pose for the tracked objects… the first IMU 202 (and the probe 204) and the second IMU 210 (and the bone 212) can be placed into the reproducible reference pose… the first IMU 202 is mounted and registered to the probe 204, and the second IMU 206 is mounted and registered to the bone 212… the exact pose of the first IMU 202 with respect to the second IMU 210 (or vice versa) is known (e.g., via a predetermined transformation….”; par 58: “… the second IMU 210 can be intra-operatively mounted to the patient’s bone 212…”)

Andersson_2012 and Lightcap_2011 are analogous art because they are from the same field of endeavor called surgery. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Andersson_2012 and Lightcap_2011
The rationale for doing so would have been Andersson_2012 teaches to perform position registration between at least two inertial measurement units where at least one is attached to a bone. Lightcap_2011 teaches that the registration between two units may drift and to use a known position and orientation to set an initial registration and to reset back to the initial registration during surgery.
Therefore it would have been obvious to combine Andersson_2012 and Lightcap_2011 for the benefit of initially establishing a starting position and to reset the position to overcome drift to obtain the invention as specified in the claims.

While Lightcap_2011 teaches a “predetermined” and “known” orientation of the two inertial measurement units (IMU) which may properly imply to one of ordinary skill in the art that the known predetermined position is engaged “in only a single” position; Lightcap_2011 does not explicitly state this. 

Additionally; while Andersson_2012 clearly teaches a patient-specific tool (Figure 5 surgical template 50), Andersson_2012 does not explicitly teach that the patient-specific tool is a registration tool.

Therefore; while Andersson_2012 and Lightcap_2011 in combination make obvious to form a registration tool and to form a patient-specific tool, Andersson_2012 and Lightcap_2011 does not explicitly teach forming a patient-specific registration tool based upon the patient-specific point cloud model” nor “patient-specific” nor “in only a single” position.

Vanderwalt_2013; however, makes obvious “forming a patient-specific registration tool” and “patient-specific” and “in only a single” position (par 17: “… in another embodiment, a patient specific jig system for hip replacement is provided. The jig system includes an engagement surface and a registration feature. The engagement surface is formed to closely mate to acetabular bone contours of a specific patient. The registration feature is configured to be in a pre-determined orientation relative to the anterior pelvic plane of the patient when the jig is coupled to closely mate to acetabular bone contours of the specific patient…” NOTE: because the jig engages such that it closely mates with bone contours of a specific patient it only properly engages in a single position and is stationary in that position.).

Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 are analogous art because they are from the same field of endeavor called surgery. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lightcap_2011 and Vanderwalt_2013.
The rationale for doing so would have been that lightcap_2011 teaches to register IMU using a predetermined known orientation. Vanderwalt_2013 teaches that a predetermined known orientation can be established using a patient-specific mating surface on a registration tool. Therefore it would have been obvious to combine Lightcap_2011 and Vanderwalt_2013 for the benefit of establishing a known orientation to register IMUs to obtain the invention as specified in the claims.

Andersson_2012 and Lightcap_2011 and Vanderwalt_2013; however, do not explicitly teach that the patient-specific tools are “based upon the patient-specific point cloud model.”

Frey_2013; however, makes obvious forming a patient specific tool “based upon the patient-specific point cloud model” (par 4: “… convert magnetic resonance imaging (MRI) data or computed tomography (CT) data into a data set readable by computer-aided design (CAD) program and/or finite  creating a customized set of instruments or other surgical devices that are designed to complement the patient’s unique anatomy…”;  par 7: “according to one aspect of the present disclosure, a novel system and method is described for developing customized apparatus for use in one or more surgical procedures. The system and method according to this embodiment uses a patient’s unique morphology, which may be derived from capturing MRI and CT or other data to derive one or more “Patient Matched” apparatus, which comprises complementary surfaces based on a plurality of data points from the MRI or CT data… matched and oriented around the patient’s own anatomy…”).

Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 are analogous art because they are from the same field of endeavor called medicine. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Andersson_2012 and Frey_2013. The rationale for doing so would have been that Andersson_2012 teaches to create patient-specific tool (e.g., apparatus as illustrated in Figure 5) and also teaches to obtain patient-specific data from MRI and CT scans. Frey_2013 teaches to utilize patient-specific MRI or CT scans to create patient-specific surgical devices (par 4 par 7) which “reduces the likelihood of misalignment, misplacement and subsequent mistake during the surgical process (par 8). Therefore it would have been obvious to combine Andersson_2012 and Frey_2013 for the benefit of using available data to create devices which reduce misalignment, misplacement and mistakes during surgery to obtain the invention as specified in the claims.


Claim 44. The limitations of claim 44 are substantially the same as those of claim 29 and are therefore rejected due to the same reasons as outlined above for claim 29. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 additionally make obvious the further limitations of “… registering a template point cloud model with the patient-specific point cloud model…” (page 17: “… according to embodiments of the invention… the point cloud may be used to register the patient structure to the virtual structure… registration of the surgical object relative to the virtual object may be made in the same way as the patient structure relative the virtual structure…” NOTE: surgical objects point clouds are used for surgical object registration. A surgical object or tool known as a “template” is illustrated in Figure 5. Surgical object 50 with halves 51 and 52 which have patient-specific mating surfaces; page 14: “… in other embodiments, different positions of a surgical template 50 relative to other structures, such as relative to a bony anatomical structure, are planned. Fig. 5 illustrates an embodiment of the surgical template 50… Swedish patent application No. 1200150-9, which is incorporated herein by reference for all purposes. The surgical template 50 is a multi-part 51, 52 surgical template, that has been planned to facilitate assembly from a first assembly direction 53 and a second assembly direction 54… the position of the surgical template 50 may be planned to have a particular position and/or orientation relative…”)

Andersson_2012 makes obvious “… patient bone…” (Fig 5: 55 is a patient bone, 50 is a tool with sides 51 and 52 that is formed to mate against a portion of the patient bone). Lightcap_2011 also makes obvious “… patient bone…”  (par 48: “bone”). Vanderwalt_2013 also makes obvious “… patient bone…” (par 17: “bone”)





Claims 30, 45. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 teach all the limitations of claims 29 and 44. Vanderwalt_2013 also makes obvious “comprising: removing the second inertial measurement unit from the patient-specific registration tool after establishment of the known location; and mounting the second inertial measurement unit to a first surgical instrument” (Figure 10, 11, 11a, 12, 26 NOTE: these images illustrate the IMU being moved between different surgical instruments).

Claim 31. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 30. Vanderwalt_2013 also makes obvious “wherein the second inertial measurement unit is mounted to the first surgical instrument in a known location and orientation” (Figure 10, 11, 11a, 12, 26, 27).

Claim 32. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 30. Andersson_2012 makes obvious “comprising: displaying a virtual model of the patient anatomy and a virtual model of the first surgical instrument; and updating an orientation and position of the virtual model of the patient anatomy with respect to the virtual model of the first surgical instrument in real time”(par 135: “any appropriate 3D graphics processing may be used for displaying or rendering including processing based on OpenGL, Direct3d, Java 3D, etc. … the rendering may also occur on the general purpose CPU… dedicated graphics cards…”; par 131: “… the surgical navigation system also comprises a feedback unit, such as a display 300…”; Figure 3 block 26; Figure 10 element 300 par 56: “.. using embodiments of the invention, this may be done in real time. Thus, feedback is provided of the current of actual position and orientation of the virtual object relative to the 

Claim 33. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 teach all the limitations of claim 30. Andersson_2012 makes obvious “comprising displaying on the first surgical instrument information about an orientation of the first surgical instrument with respect to a preoperative plan” (par 14: “… the method comprises providing the preoperative plan including planned position and orientation…”; par 56: “.. using embodiments of the invention, this may be done in real time. Thus, feedback is provided of the current of actual position and orientation of the virtual object relative to the planned position and orientation of the virtual object… the surgeon may be guided to the correct planned position of the surgical object…”).

Claim 34. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 teach all the limitations of claim 30. Andersson_2012 makes obvious “comprising displaying on the first surgical instrument information about how to correct an orientation of the first surgical instrument to be consistent with a preoperative plan” (par 14: “… the method comprises providing the preoperative plan including planned position and orientation…”; par 56: “.. using embodiments of the invention, this may be done in real time. Thus, feedback is provided of the current of actual position and orientation of the virtual object relative to the planned position and orientation of the virtual object… the surgeon may be guided to the correct planned position of the surgical object…”).

Claim 35. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 30. Vanderwalt_2013 makes obvious “wherein the patient-specific registration tool includes a projection that is configured to be received within a cavity of the patient anatomy only the single position and orientation that is known” (Fig 26, 27, par 176; par 17: “… engagement surface is formed to closely mate to acetabular bone contours of a specific-patient…” NOTE: the teaching of “contours” would make obvious to one of ordinary skill in the art both projections and cavities of a bone surface because “contours” includes any and all undulations/outline/shape/curves/profile of the bone surface and a bone surface has both projections and cavities).

Claim 36. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 35. Vanderwalt_2013 also makes obvious “comprising removing the second inertial measurement unit from the first surgical instrument and mounting the second inertial measurement unit to a second surgical instrument” (Figure 10, 11, 11a, 12, 26 NOTE: these images illustrate the IMU being moved between different surgical instruments).

Claim 37. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 29.  Vanderwalt_2013 makes obvious “wherein the patient-specific registration tool includes a cavity that is configured to receive a projection of the patient anatomy at only the single position and orientation that is known” (Fig. 26, 27, par 176; par 17: “… engagement surface is formed to closely mate to acetabular bone contours of a specific-patient…” NOTE: the teaching of “contours” would make obvious to one of ordinary skill in the art both projections and recesses of a bone surface because “contours” includes any and all undulations/outline/shape/curves/profile of the bone surface and a bone surface has both projections and recessions).

Claim 39. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013  teach all the limitations of claim 29. Andersson_2012 also makes obvious “wherein the patient anatomy comprises a bone” (Fig. 10a). Lightcap_2011 also makes obvious “wherein the patient anatomy comprises a bone” (par 48: “bone”). Vanderwalt_2013 also makes obvious “where in the patient anatomy comprise a bone” (par 17: “bone”)

(2) Claims 40 – 43, 46, 47, 48, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson_2012  in view of Lightcap_2011 in view of Vanderwalt_2013 in view of Frey_2013 in view of Krause_2004 (US 2004/0068187 A1).

Claims 40, 46. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 teach all the limitations of claim 29 and 44as outlined above. Additionally, Andersson_2012 makes obvious “comprising registering a  point cloud model with the patient-specific point cloud model” (page 16: “… according to embodiments of the invention, position registration unit 2 is a surface based position registration unit. Surface-based registration is highly accurate and reliable… using this technique for registration, a cloud of surface points on the patient structure may be collected… are used to match the pre-operative plan with the position of the patient I the operating room. Hence, the patient structure may be registered to the virtual structure using this technology… may be adapted to import the point cloud…”).

While Andersson_2012 teaches a tracking a surgical template (page 22) and that modeled surgical objects include “a surgical template” (page 23) and that “a surgical template having at least one surface with a shape that is complementary to the shape of the bony anatomy of the patient, position and orientation of a surgical instrument relative to the patient structure” (page 30) and that a surgical Andersson_2012 does not explicitly teach registering a template point cloud.

Therefore Andersson_2012 does not explicitly teach “registering a template”

Kraus_2004; however, teaches “registering a template” where the template is a surgical device (par 169: “… computer-based planning software… computerized 3D patient bone model… register bone location during surgery and anchor various surgical guides (e.g., a cutting guide… a fixation guide… or a combination…” NOTE: cutting and fixation guides are what Andersson_2012 refers to as templates). 

Also Kraus_2004 teaches “registering a template” where the template is a 3D bone template (par 197: “… computer may contain a database of template bone models that are used by a variety of different planning computers…”; par 198: “… database of template bone models to determine which model most closely resembles the patient’s bone…”; par 199: “… 3D template bone model…”; par 28: “… defining a 3D template model for the patients anatomical part… minimize an error between contours of the patient’s anatomical part and those of the deformed 3D template model…”; par 88: “… 3D template bone model may be selected based on the computation of the closes volume that tightly bounds the patient’s bone geometry…”; par 89: “… optimizes… the 3D positioning and scaling parameters for the 3D template bone until the size and position of the 3D template bone model is optimum with respect to the patient’s bone… upon finding the optimum values for positioning…”; par 103: “… the 3D template bone geometry 112 projected onto the X-ray image…”; par 104: “… values of FFD parameters obtained for a specific 3D template bone model corresponding to a given bone contour (e.g., the patient’s bone 63) may be stored…”; par 145: “… 3D template bone models 2088 can be graphically projected… to determine proper alignment…”) 

Kraus_2004 also teaches that this bone template is generated from MRI or CAT data (par 144: “… this “template bone model” or template bone model CAD data may be generated based on representative bone topographies from MRI or CAT data, or data from other imaging techniques…”; par 146: “the equipment used to generate the two-and three-dimensional template bone models is preferably a computer with advanced imaging… MRI, CAT…”).

Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 and Kraus_2004 are analogous art because they are from the same field of endeavor called medicine Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Andersson_2012 and Kraus_2004. The rationale for doing so would have been that Andersson_2012 teaches to have point cloud data from MRI and/or CT scans for models of patient specific bones and surgical devices referred to a templates. Kraus_2004 teaches to register surgical devices with patient bones and also teaches to overlay patient bones with bone templates where the bone templates are created from MRI and CT scans. Therefore it would have been obvious to combine Andersson_2012 and Kraus_2004 for the benefit of ensuring that patient bones and surgical devices are properly aligned to obtain the invention as specified in the claims.



Claims 41, 47. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 and Kraus_2004 teach all the limitations of claim 40 and 46 as outlined above. Andersson_2012 also makes obvious “wherein the registering of the template point cloud model comprises iteratively aligning the template point cloud model and the patient-specific point cloud model” (page 17: “… according to embodiments of the invention… the point cloud may be used to register the patient structure to the virtual structure. The registered information about the surface is compared with the virtual structure, such as the form of a 3D surface model. A registration matrix between the two surfaces is computed using iterative closest point (ICP) algorithm developed after the initial registration may be done…”). Kraus_2004 also makes obvious “wherein the registering of the template point cloud model comprises iteratively aligning the template point cloud model and the patient-specific point cloud model” (par 151: “… small iterations until the projections of the 3D bone model 2084, 2086 match…”).

Claims 42, 48. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 and Kraus_2004 teach all the limitations of claim 40 and 48 as outlined above. Kraus_2004 also makes obvious “wherein the registering of the template point cloud model comprises determining a template feature set in the template point cloud model, and a patient feature set in the patient-specific point cloud model, and aligning the template feature set and the patient feature set” (par 197: “… computer may contain a database of template bone models that are used by a variety of different planning computers…”; par 198: “… database of template bone models to determine which model most closely resembles the patient’s bone…”; par 199: “… 3D template bone model…”; par 28: “… defining a 3D template model for the patients anatomical part… minimize an error between contours of the patient’s anatomical part and those of the deformed 3D template model…”; par 88: “… 3D template bone model may be selected based on the computation of the closes volume that tightly bounds the patient’s bone geometry…”; par 89: “… optimizes… the 3D positioning and scaling parameters for the 3D template bone until the size and position of the 3D template bone model is optimum with respect to the patient’s bone… upon finding the optimum values for positioning…”; par 103: “… the 3D template bone geometry 112 projected onto the X-ray image…”; par 104: “… values of FFD parameters obtained for a specific 3D template bone model corresponding to a given bone contour (e.g., the patient’s bone 63) may be stored…”; par 145: “… 3D template bone models 2088 can be graphically projected… to determine proper alignment…”)

Claim 43, 49. Andersson_2012 and Lightcap_2011 and Vanderwalt_2013 and Frey_2013 and Kraus_2004 teach all the limitations of claim 40 and 46as outlined above. Kraus_2004 also makes obvious “wherein the registering of the template point cloud model comprises changing the template point cloud model to match the patient-specific point cloud model” (par 197: “… computer may contain a database of template bone models that are used by a variety of different planning computers…”; par 198: “… database of template bone models to determine which model most closely resembles the patient’s bone…”; par 199: “… 3D template bone model…”; par 28: “… defining a 3D template model for the patients anatomical part… minimize an error between contours of the patient’s anatomical part and those of the deformed 3D template model…”; par 88: “… 3D template bone model may be selected based on the computation of the closes volume that tightly bounds the patient’s bone geometry…”; par 89: “… optimizes… the 3D positioning and scaling parameters for the 3D template bone until the size and position of the 3D template bone model is optimum with respect to the patient’s bone… upon finding the optimum values for positioning…”; par 103: “… the 3D template bone geometry 112 projected onto the X-ray image…”; par 104: “… values of FFD parameters obtained for a specific 3D template bone model corresponding to a given bone contour (e.g., the patient’s bone 63) may be stored…”; par 145: “… 3D template bone models 2088 can be graphically projected… to determine proper alignment…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127